Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	The election filed January 20, 2021, is acknowledged.  Applicant has elected Group II and the species of antibody of H2aL2a.

2.         Claims 1-12 are pending in the application. 

3.         Claims 1-6 and 9-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention or non-elected species of invention, there being no allowable generic or linking claim.  

4.         Claims 7-8 and 11-12 are under examination.  

Information Disclosure Statement
5.	The information disclosure statements have been considered.


Specification Objections

6.	The specification is objected to because the status of the prior application needs to be updated. 


Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


8.	Claims 7-8 and 11-12 are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claims 1-3 of US Patent 10,023,651.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-3 of US Patent 10,023,651 recite antibodies comprising the instant SEQ ID NOs:13 and 15 from the H2aL2a antibody which can be conjugated to a radioactive isotope (see e.g., claims 1 and 3).  Then the specification of the patent sets forth that the claimed antibody can be used in methods as instantly claimed (see columns 9-10 and 32-34).
Accordingly, the claimed inventions are so substantially similar that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.


Conclusion
9.	No claims are allowed.  Heimberg et al (Neoplasia, 8(11):939-948, 2006, IDS) teach the antibody JAA-F11 used to make the instantly claimed humanized antibodies, and US Patent 7,374,755, IDS and US 20080226561 A1, IDS contemplate humanized JAA-F11 antibodies but the prior art does not appear to teach or reasonably suggest the instant sequences with the specific frameworks used in the claimed humanized antibodies.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Respectfully,
Brad Duffy
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
March 5, 2021